Citation Nr: 1600945	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-20 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1962 to March 1965.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2012 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for bilateral hearing loss.

The Veteran testified at a September 2015 hearing held before the undersigned via videoconference from the RO. A transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise in service.

2.  Currently diagnosed bilateral sensorineural hearing loss is at least as likely as not etiologically related to the in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection of bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2105).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that his in-service noise exposure from small arms during basic training and from artillery and small arms fire during service in Europe caused or contributed to his current hearing loss.  The Board notes that service connection for tinnitus has been granted.

Service records verify his duties and unit assignments, and noise exposure is established.  Further, VA testing in November 2012 demonstrates that a hearing loss disability for VA purposes is present under 38 C.F.R. § 3.385.  The sole remaining question is whether a nexus between the two is at least as likely as not.

The November 2012 VA examiner opined that such a nexus was unlikely.  He noted that at entry onto active duty, no audiometry was performed; a whispered voice test was normal, but this test is "not comprehensive."  He properly presumed, therefore, that hearing was normal at entry.  The examiner then noted that audiometric testing at separation showed puretone thresholds of 10 decibels at all frequencies in both ears.  This falls within a normal hearing range.  Because hearing was normal at separation, the negative nexus opinion was rendered.

However, this opinion fails to consider the Veteran's competent reports that he noted a decrease in hearing acuity on active duty.  

Moreover, audiometric testing upon separation examination in January 1965 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards in this opinion have been converted to ISO-ANSI standards and are represented by the figures in parentheses).

While hearing loss was not diagnosed at separation, the competent evidence indicates that the thresholds at separation, particularly at 500 Hertz were elevated.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The VA examiner diagnosed bilateral sensorineural hearing loss in the frequency range of 500-4000 Hertz.  Hearing loss at 500 Hertz was shown bilaterally in service once the audiometric readings are converted to ISO-ANSI standards.  This point was not addressed by the examiner.  

In addition, the Veteran's wife provided a statement which was received in October 2015 which indicated that she had been married to the Veteran for more than 41 years and she had noticed a decline in his hearing since that time.  She met the Veteran in 1973 and immediately noticed that he had a problem with his hearing.  She also reported that the Veteran's family told her that his hearing was not like that before his military service.  

Therefore, based on the separation examination report and the lay statements, which are competent, credible and probative, the Board finds that the Veteran's current hearing loss began while the Veteran was on active duty and continued thereafter.  It may have not risen to the level of abnormality or disability for VA purposes, but there is no requirement that such occur in order to establish service connection.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Accordingly, the Board finds that at worst, the competent and credible evidence of record is in equipoise regarding the onset of hearing difficulties on active duty.  Resolving all reasonable doubt in favor of the Veteran, service connection for bilateral sensorineural hearing loss is warranted.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


